149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ezra M. MILLER; Norma K. Miller, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 97-3694.
United States Court of Appeals, Eighth Circuit.
Submitted May 4, 1998.Filed May 6, 1998.

Appeal from the United States Tax Court.
Before BOWMAN, Chief Judge, WOLLMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Ezra M. and Norma K. Miller appeal the tax court's dismissal of their petition contesting the Commissioner's deficiency determination for their 1993 and 1994 federal income taxes.  Having carefully reviewed the record, we conclude the tax court was correct in dismissing the petition for failure to state a claim.  Accordingly, we affirm.  See 8th Cir.  R. 47B.